AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                 for the
                                                       District District
                                                   __________   of SouthofCarolina
                                                                           __________

                      Tampa Bay Water                              )
                                                                   )
                                                                   )
                                                                   )
                            Plaintiff(s)                           )
                                                                   )
                                v.                                         Civil Action No. 2;20-cv-1867-RMG
                                                                   )
         E.I. Dupont de Nemours and Company                        )
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)                            )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) E.I. Dupont de Nemours and Company
                                           Service via email: dupontchemoursservice@shb.com, mrushton@shb.com and
                                           mfwilliams@shb.com

                                           SEE ATTACHED LIST FOR ADDITIONAL DEFENDANTS



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: T. Roe Frazer
                                           FRAZER PLC
                                           30 Burton Hills Blvd, Ste 450
                                           Nashville TN 37215
                                           615.647.6464 roe@frazer.law


       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.


                                                                              5RELQ/%OXPH
                                                                             CLERK OF COURT


Date:             05/15/2020                                                                     s/S. Shealy
                                                                                        Signature of Clerk or Deputy Clerk
AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 2;20-cv-1867-RMG

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
 was received by me on (date)                                         .

           u I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           u I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           u I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           u I returned the summons unexecuted because                                                                              ; or

           u Other (specify):
                                                                                                                                           .


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:
                                                                                            Server’s signature



                                                                                        Printed name and title




                                                                                            Server’s address

 Additional information regarding attempted service, etc:
Dupont de Nemours, Inc. (f/k/a Dowdupont, Inc.)
Service via email: kat.hacker@bartlitbeck.com

Corteva, Inc.
Service via email: kat.hacker@bartlitbeck.com

The Chemours Company
Service via email: dupontchemourservice@shb.com, mrushton@shb.com and
mfwilliams@shb.com

The Chemours Company FC, LLC
Service via email: dupontchemoursservice@shb.com, mrushton@shb.com and
mfwilliams@shb.com

The 3M Company (f/k/a Minnesota Mining and Manufacturing, Co.
Service via email: 3M_Service_AFFF_MDL@duffyandyoung.com

Dyneon LLC
Service via certified USPS:   The Corporation Trust Company, Registered Agent
                              Corporation Trust Center
                              1209 Orange Street
                              Wilmington DE 19801

Kiddie-Fenwal, Inc.
Service via email: KiddeDefendantsAFFF@daypitney.com

Angus Fire
Service via certified USPS:   Angus Fire
                              141 Junny Road
                              Angier NC 27501

The Ansul Company
Service via certified USPS:   Robert K. Aberg
                              131 W Wilson Street, Suite 101
                              Madison WI 53703

Buckeye Fire Equipment Co
Service via email: mcarpenter@gastonlegal.com and msingleton@gastonlegal.com
And via regular mail:        Michael L. Carpenter
                             Gray, Layton, Kersh, Solomon, Furr @ Smith, P.A.
                             516 S New Hope Road
                             P.O. Box 2636
                             Gastonia NC 28053

Chemguard, Inc.
Service via email: mdlafff@jci.com and afffservice@wc.com
National Foam, Inc.
Service via email: smithkei@gtlaw.com

Tyco Fire Products, LP
Service via email: mdlafff@jci.com and afffservice@wc.com

Tyco International, PLC
Service via FHUWLILHGUSPS:   Tyco International (US) Inc.on behalf of Tyco International, PLC
                              The Corporation Trust Company, Registered Agent
                              820 Bear Tavern Rd
                              West Trenton NJ 08628

Johnson Controls International, PLC
Service via FHUWLILHGmail: Johnson Controls Inc. on behalf of Johnson Controls International, PLC
                            C T Corporation System, Registered Agent
                            301 S. Bedford St. Suite 1
                            Madison WI 53703
